                                                            Case 3:20-cv-00034-LRH-CLB Document 18
                                                                                                17 Filed 05/14/20
                                                                                                         05/13/20 Page 1 of 2



                                                        1 ANTHONY L. HALL, ESQ.
                                                          Nevada Bar No. 5977
                                                        2 AHall@SHJNevada.com
                                                          KENDRA J. JEPSEN, ESQ.
                                                        3 Nevada Bar No. 14065
                                                          KJepsen@SHJNevada.com
                                                        4 SIMONS HALL JOHNSTON PC
                                                          6490 S. McCarran Blvd., Ste. F-46
                                                        5 Reno, Nevada 89509
                                                          Telephone: (775) 785-0088
                                                        6 Attorneys for Defendant Barrick Turquoise Ridge, Inc.

                                                        7

                                                        8

                                                        9
                                                       10

                                                       11
                                                                                         UNITED STATES DISTRICT COURT
                                                       12
SIMONS HALL JOHNSTON PC




                                                                                                 DISTRICT OF NEVADA
                   6490 S. McCarran Blvd., Ste. F-46




                                                       13
                        Phone: (775) 785-0088




                                                       14 BRUCE MATTHYS,                                     CASE NO.: 3:20-cv-00034-LRH-CLB
                           Reno, NV 89509




                                                       15                         Plaintiff,
                                                                                                             STIPULATION AND [PROPOSED]
                                                                                                             ORDER EXTENDING DEADLINE FOR
                                                       16 v.                                                 DEFENDANT TO FILE REPLY IN SUPPORT
                                                                                                             OF MOTION TO DISMISS
                                                       17 BARRICK TURQUOISE RIDGE, INC., a                   [First Request]
                                                          Delaware Corporation,
                                                       18
                                                                              Defendants.
                                                       19

                                                       20          Plaintiff Bruce Matthys (“Plaintiff”) or (“Matthys”) and Defendant Barrick Turquoise Ridge,

                                                       21 Inc. (“Defendant” or “Barrick”) (collectively, the “Parties”) by and through their respective counsel,

                                                       22 hereby submit the following Stipulation and [Proposed] Order Extending the Deadline for Defendant

                                                       23 Barrick Turquoise Ridge, Inc. to file its Reply in Support of its Motion to Dismiss Plaintiff’s First

                                                       24 Amended Complaint (“Reply”). Defendant seeks an extension of two weeks to file its Reply. This

                                                       25 request is made in good faith, is not made for the purpose of delay, and will not result in any undue

                                                       26 delay or prejudice. Accordingly, the Parties have agreed and stipulate that the deadline for

                                                       27 ///

                                                       28 ///

                                                                                                             1
                                                            Case 3:20-cv-00034-LRH-CLB Document 18
                                                                                                17 Filed 05/14/20
                                                                                                         05/13/20 Page 2 of 2



                                                        1 Defendant to file its Reply shall be on or before May 27, 2020.

                                                        2    DATED this 13th day of May, 2020.                 DATED this 13th day of May, 2020.
                                                        3
                                                             BY:     /s/ James P. Kemp            .            BY: /s/ Anthony L. Hall                .
                                                        4          JAMES P. KEMP, ESQ.                            ANTHONY L. HALL, ESQ.
                                                                   Nevada Bar No. 6375                            Nevada Bar No. 5977
                                                        5          JP@Kemp-attorneys.com                          AHall@SHJNevada.com
                                                                   7435 W. Azure Drive, Suite 110                 KENDRA J. JEPSEN, ESQ.
                                                        6          Las Vegas, Nevada 89130                        Nevada Bar No. 14065
                                                                   Phone: (702) 258-1183                          KJepsen@SHJNevada.com
                                                        7          Fax: (702) 258-6983                            SIMONS HALL JOHNSTON PC
                                                                                                                  6490 S. McCarran Blvd., Ste. F-46
                                                        8          Attorneys for Plaintiff                        Reno, Nevada 89509
                                                                                                                  Telephone: (775) 785-0088
                                                        9
                                                                                                                   Attorneys for Defendant
                                                       10

                                                       11                                    IT IS SO
                                                                                             IT IS SO ORDERED,
                                                                                                      ORDERED.nunc pro tunc.

                                                       12
SIMONS HALL JOHNSTON PC
                   6490 S. McCarran Blvd., Ste. F-46




                                                       13                                    UNITED STATES
                                                                                             LARRY R. HICKS DISTRICT/MAGISTRATE JUDGE
                        Phone: (775) 785-0088




                                                                                             UNITED STATES DISTRICT JUDGE
                           Reno, NV 89509




                                                       14
                                                                                             DATED: May 14, 2020
                                                       15

                                                       16

                                                       17

                                                       18
                                                       19

                                                       20

                                                       21

                                                       22

                                                       23

                                                       24

                                                       25

                                                       26

                                                       27

                                                       28

                                                                                                           2
